 


109 HCON 473 : Supporting the goals and ideals of Gynecologic Cancer Awareness Month.
U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
III 
109th CONGRESS 
2d Session 
H. CON. RES. 473 
IN THE SENATE OF THE UNITED STATES 
 
September 28, 2006 
Received 
 
 
November 13, 2006 
Referred to the Committee on Health, Education, Labor, and Pensions 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of Gynecologic Cancer Awareness Month. 
 
 
Whereas the Gynecologic Cancer Foundation marks its 15th anniversary in 2006; 
Whereas the Gynecologic Cancer Foundation was founded by the Society of Gynecologic Oncologists in 1991; 
Whereas the mission of the Gynecologic Cancer Foundation is to raise awareness about the prevention, early detection, and treatment of reproductive cancers; 
Whereas the Gynecologic Cancer Foundation raises funds to support training and research grants; 
Whereas over 77,000 American women will be diagnosed with a reproductive cancer in 2006; 
Whereas there are screening tests and warning signs for reproductive cancers, and early detection leads to improved survival for all female reproductive cancers; 
Whereas gynecologic oncologists are board-certified obstetrician-gynecologists with an additional three to four years in training in the comprehensive care of women with reproductive cancers; 
Whereas the Gynecologic Cancer Foundation works with gynecologic oncologists, survivors, and advocates throughout the year to increase knowledge about reproductive cancers, so that these cancers can be prevented or detected at their earliest, most curable stage; and 
Whereas September is widely recognized as Gynecologic Cancer Awareness Month: Now, therefore, be it  
 
That the Congress— 
(1)supports the goals and ideals of Gynecologic Cancer Awareness Month; and 
(2)requests that the President issue a proclamation calling upon the people of the United States to observe Gynecologic Cancer Awareness Month with appropriate educational programs and activities. 
 
  Passed the House of Representatives September 28, 2006. Karen L. Haas, Clerk.   
  
